NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


JULIUS J. HALYARD, JR.,                  )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D17-2763
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed February 2, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Julius J. Halyard, Jr., pro se.



PER CURIAM.

              Affirmed.



LaROSE, C.J., and SILBERMAN and SALARIO, JJ., Concur.